I cannot concur in the majority opinion in this case for two reasons.
First: It is not clear that the court possessed the power under any circumstances to give a directed *Page 529 
verdict and decide a contest of a will as a matter of law.
Second: There is some evidence offered on behalf of the contestants that raised some inferences which must necessarily be for the consideration of a jury.
On the question of the power of the court to instruct a verdict, we have the case of Walker v. Walker, 14 Ohio St. 157, 82 Am. Dec., 474, referred to in the majority opinion, holding that the court had no such power, that the statute, now Section 12082, General Code, required that an issue must be made up, which shall be tried by the jury. In the Walker case, the Supreme Court held that that issue must be tried by the jury under proper instructions from the court.
In the case of Wagner v. Ziegler, 44 Ohio St. 59, 4 N.E. 705, also referred to in the majority opinion, the view of the Supreme Court seems in conflict with the view expressed in Walker v.Walker, but does not overrule in terms the Walker case.
If we give the Ziegler case preference by reason of it being a later decision, then it would seem that the court could, where there is no evidence showing that the instrument was not the last will and testament, instruct the jury to return a verdict.
However that may be, there was evidence offered which I think should have been submitted to the jury to draw the proper inferences therefrom under proper instructions from the court. In fact in the majority opinion the writer, in order to sustain the action of the trial court, proceeds to draw many inferences from the circumstances, which would justify the direction of a verdict. If the court must draw inferences, certainly there would be inferences for the jury to draw. *Page 530